Title: To Thomas Jefferson from William Keteltas, 22 November 1808
From: Keteltas, William
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     New York 22d Novr. 1808
                  
                  The Consulate at Tunis, being Vacant as informed by a friend, solicituous to serve, and Releive Me from the Embarrasments Love of Country And A Devotion to Your Administration has plunged Me in—An appointment to that Trust, would Give bread to My family, Gratify My wounded feelings, under the prosecution of the Clinton Administration in this State, and be Remembered With Gratitude.—If the facts painfully stated of Myself are not sufficiently Known to the President—I Can furnish Every Evidence to support them, And if the Recommendation of Others in support of this Application should be Deemed requisit, I Can furnish that, With the Greatest facility—
                  The Presidents Most Obdt. humbe. Servt.
                  
                     William Keteltas 
                     
                  
               